UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
PATRICK DEWAYNE DYAS CIVIL ACTION NO. 5:17-cv-1494
VERSUS ]UDGE ELIZABETI-I ERNY FOOTE
KEITH DEVILLE MAGISTRATE ]UDGE PEREZ-MONTES
MEMORANDUM RULING

Petitioner has filed a “l\/lotion for Leaye to File a Second and/ or Successive Petition
for Writ of Habeas Corpus and/ or Certiticate of Appealability.” [Record Document 24].
This Court previously denied his habeas petition as untimely. [Record Document 20].
Because the motion raises grounds that Were raised in the original petition, because Petitioner
has not appealed the denial of that petition, and because he has filed this motion in the same
case, this Court construes the motion as one for a certificate of appealability (“COA”).

Although this Court has already denied a COA, [Record Document 23], Petitioner
mailed his motion before this Court did so, [Record Document 24 at 6]. Therefore, this
Court Will briefly explain Why Petitioner is not entitled to a COA. Petitioner Was convicted of
obstruction of justice for removing a SIM card from the cell phone of a possible murder
Victim in November 2007. [Record Documents 16 at 1»2 and 17 at l-Z, 9]. The thrust of
Petitioner’s argument is that the state Violated Bmc@/ by failing to turn over records showing
that the Victim’s cell phone Was in her mother’s possession in January and February 2008.
[Record Document 24 at 3]. This Court accepted the l\/lagistrate ]udge’s determination that a
petition based on this alleged Bm¢_l’y Violation Was untimely [Record Documents 17 at 7-8 and

20 at l].

“[A]ctual innocence, if proved, serves as a gateway through which a petitioner may
pass whether the impediment is a procedural bar . . . or . . . expiration of the statute of
limitations” M;Qz¢zggz'n I). Per/éz'm, 569 U.S. 383, 386 (2013). As he did in his original petition,
Petitioner argues that the cell phone records demonstrate his actual innocence. [Record
Document 24 at 3]. The Magistrate judge has already explained why the records show no
such thing. [Record Document 17 at 9]. Petitioner tampered with the cell phone in
November 2007. The records show that the victim’s mother had her cell phone in JM§L
and February 2008. A viable actual innocence claim requires a showing that “no reasonable
` juror would have found the defendant guilty.” BoJ/@/ a Caz'n, 409 F.3d 657, 664 (Sth Cir.
2005) (quoting 506/ap v. De/o, 513 U.S. 298, 329 (1995)). Although a reasonable juror could
possibly infer from those records that the victim’s mother had the cell phone in November
2007, every reasonable juror not necessarily draw this inference Thus, Petitioner’s actual
innocence claim lacks merit sufficient to allow him to overcome the time bar. As reasonable
jurists would not debate the correctness of this procedural ruling, a COA was properly
denied. 566 S/ac/é 1). McDam'e/, 529 U.S. 473, 484 (2000).

The instant motion [Record Document 24] is DENIED.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the 31St day of

january, 2019. (`\

ELIZABE .,
UNITED ST ' ES STRICT JUDGE

   
 
 

